No. 22/07 IAMGOLD 2 All amounts are expressed in US dollars, unless otherwise indicated. Second Quarter Highlights: n Revenue was $167.3 million. n Average gold realized price was $660 per ounce. n Attributable gold production was 251,000 ounces. n Gold Institute (GI) cash cost* of production was $408 per ounce. n Operating cash flow was $14.1 million. n An impairment charge at the Mupane mine totaled $93.7 million and results in a net loss for the second quarter of 2007 of $81.4 million or $0.28 per share. Excluding this non-cash charge, net earnings would have been $12.4 million or $0.04 per share. n In June, the Company announced a revised resource estimate for the Westwood project which resulted in a 128% increase to the resource. n Cash, short term deposits and gold bullion position as at June 30, 2007 was $189.5 million valuing gold bullion at market. n Capital expenditures totaled $20.4 million. n Corporate exploration expenditures were $14.3 million. n In July, the Company initiated a $26 million expansion and optimization of its Rosebel milling operations to maintain throughput and improve efficiency. Consolidated Financial Results Summary Three Months Ended June 30, Six Months Ended June 30, (unaudited) 2007 2006 2007 2006 (in $000’s except where noted) $ Net earnings (loss) (81,370 ) 29,838 (70,085 ) 49,689 Net earnings (pre-impairment)* 12,355 29,838 23,640 46,689 Net earnings (loss) per share -basic and diluted ($/share) (0.28 ) 0.17 (0.24 ) 0.30 Net earnings per share (pre-impairment) -basic and diluted ($/share) 0.04 0.17 0.08 0.30 Operating cash flow 14,062 24,276 30,714 46,070 Gold produced IMG share (oz) 251,000 158,000 470,000 281,000 GI cash cost ($/oz)* 408 290 412 282 Average realized gold price ($/oz) 660 621 654 591 * Gold Institute cash cost per ounce is also a non-GAAP measure. Please refer to Supplemental Information attached to the MD&A for a reconciliation to GAAP. Net earnings (pre-impairment) is a non-GAAP measure. A conference call to review the Corporation’s second quarter results will take place on Wednesday, August 15, 2007 at 11:00 a.m. EST. Local call-in number: 416-644-3421 and N.A. toll-free: 1-800-732-9303. This conference call will also be audiocast on our website (www.iamgold.com). A replay of this conference call will be available from 2:00 p.m. August 15 to August 22, 2007 by dialing local: 416-640-1917, passcode: 21240381# and N.A. toll-free: 1-877-289-8525, passcode: 21240381#. A replay will also be available on IAMGOLD’s website. 1 Management’s Discussion and Analysis of Financial Position and Results of Operations The following Management’s Discussion and Analysis (“MD&A”), dated August 14, 2007, should be read in conjunction with the MD&A for the year ended December 31, 2006, the Company’s annual audited consolidated financial statements, the notes relating thereto, the supplementary financial information included in the Company’s annual report, and the unaudited interim consolidatedfinancial statements and notes contained in this report. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). All figures in this MD&A are expressed in US dollars, unless stated otherwise. Overview IAMGOLD Corporation (“IAMGOLD” or “IMG” or the “Company”) is an established mid-tier gold mining and exploration company. Following the acquisition of Gallery Gold Limited and Cambior Inc. in 2006, IAMGOLD’s interests include eight operating gold mines, a diamond royalty, a niobium producer, and exploration projects located throughout Africa and the Americas. Its advanced exploration projects include the Camp Caiman project in French Guiana, the Quimsacocha project in Ecuador, the Buckreef project in Tanzania and the Westwood project in Quebec. IAMGOLD’s securities trade on the Toronto, New York, and Botswana stock exchanges. The Company incurred a net loss for the second quarter of 2007 of $81.4million or $0.28 per share including an impairment charge of $93.7 million related to the Mupane mine, compared to net earnings of $29.8 million or $0.17 per share for the second quarter of 2006. Excluding the impairment at Mupane, net earnings would have been $12.4 million or $0.04 per share. Net loss for the first half of 2007 was $70.1 million or $0.24 per share compared to net earnings of $49.7 million or $0.30 per share for the first half of 2006. Excluding the Mupane write-down, net earnings for the first half would have been $23.6 million or $0.08 per share. Revenues in 2007 benefited from stronger gold prices but were offset by higher operating costs at the mining operations. The impairment charge at Mupane is attributable to a reduction in expected cash flows from this mine. Operating cash flow for the second quarter of 2007 was $14.1 million compared to $24.3 million in the second quarter of 2006. Operating cash flow for the first half of 2007 was $30.7 million compared to $46.1 million for the first half of 2006. The decrease is a result of lower earnings and no dividends being received from Tarkwa and Damang during the second quarter of 2007, due to reinvestment of cash in operations. The Company’s cash, short-term deposit and gold bullion position totaled $189.5 million as at June 30, 2007 with gold bullion valued at market. Acquisitions Cambior Inc. On November 8, 2006, the Company acquired all of the issued and outstanding shares of Cambior Inc. (“Cambior”). The preliminary purchase price has been determined to be $1.1 billion, including transaction costs of $4.6 million. The Company has made a preliminary allocation of this price to the individual assets acquired and is in the process of determining the final allocation with the assistance of third party consultants. 2 Summarized Financial Results 2007 2006 2005 (in $000’s except where noted) Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 $ Net earnings (loss) (81,370) 11,285 9,367 13,425 29,838 19,851 6,178 4,198 Net earnings (loss) per share - basic and diluted (0.28) 0.04 0.04 0.08 0.17 0.13 0.04 0.03 Operating cash flow 14,062 16,652 2 17,919 24,276 21,794 18,002 1,828 Cash, short-term deposits and gold bullion (at cost) 141,818 159,256 173,376 170,231 151,275 133,323 110,197 90,799 (at market) 189,538 208,649 218,345 210,331 193,493 170,864 137,496 112,204 Gold produced (000 oz – IMG share) 251 219 219 140 158 123 117 109 Weighted average GI cash cost ($/oz – IMG share)* 408 416 368 329 290 271 276 281 Gold spot price ($/oz)** 667 650 613 622 628 554 485 439 * Weighted average Gold Institute cash cost per ounce is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. ** Average gold price as per the London Gold PM fix. IAMGOLD Attributable Production and Costs The table below presents the production attributable to IAMGOLD’s ownership in its operating gold mines along with the weighted average cost of production. 2007 2006 Production (000 oz) Q2 Q1 Q4 Q3 Q2 Q1 Sadiola—38% 34 31 50 46 52 42 Yatela—40% 33 35 34 33 40 33 Mupane—100% 24 17 24 19 22 – Rosebel—95% 69 46 38 (1) – – – Doyon—100% 34 31 23 (1) – – – Sleeping Giant—100% 18 17 8 (1) – – – Tarkwa—18.9% 32 33 34 33 33 36 Damang—18.9% 7 9 10 9 11 12 Total production 251 219 219 140 158 123 Total cash cost* ($/oz—IMG share) 425 436 389 348 315 294 GI cash cost* ($/oz—IMG share) 408 416 368 329 290 271 (1) For the period November 8, 2006 to December 31, 2006. * Cash cost per ounce is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. Gold production at the operating mines in the second quarter of 2007 was 59% ahead of production compared to the second quarter of 2006. The increase in 2007 is mainly a result of the addition of production from the Rosebel, Doyon and Sleeping Giant mines, offset by a reduction at the Sadiola mine. Gold production in the first half of 2007 was 67% ahead of production compared to the first half of 2006 mainly due to the addition of production from the Mupane, Rosebel, Doyon and Sleeping Giant mines, offset by a reduction at the Sadiola mine. 3 Gold cash costs, as defined by the Gold Institute (“GI”) for all gold mines, were $408 per ounce during the second quarter of 2007 compared to $290 per ounce during the second quarter of 2006 and $416 per ounce during the first quarter of 2007. GI costs were $412 per ounce during the first half of 2007 compared to $282 per ounce during the same period in 2006. The Company’s attributable share of gold production in 2007 from the above operating mines is expected to be approximately 970,000 ounces of gold at a Gold Institute cash cost in the range of $410 to $420 per ounce, including royalties based on a gold price of $650 per ounce. The expected production decreased mainly due to the lower recovery at Sadiola, lower head grades at Damang and lower first quarter production at Mupane due to fewer tonnes processed and lower head grades. The increase in the expected unit GI costs is driven by the lower production, higher drilling, processing, fuel and labour costs and royalties to be paid. Market Trends IAMGOLD generates revenues from the sale of gold and ferroniobium and a royalty interest in a diamond mine. During the first half of 2007, the gold price displayed considerable volatility and traded between $608 and $691 per ounce. The closing price as at June 30, 2007 was $651 per ounce. Gold price averaged $667 per ounce during the second quarter of 2007 and $658 per ounce during the first half of 2007 compared to $628 and $590 per ounce in the same period respectively in 2006. Niobium is a strengthening element used in the manufacturing of specialty steel alloys. Demand is rising strongly, supported by growth in China, high demand for pipeline steels, and favorable economic conditions worldwide. Demand is expected to remain strong for the foreseeable future. Ferroniobium prices, like demand, have increased to record levels during the second quarter of 2007 and continue to rise. Results of Operations Mining and Working Interests Three Months Ended June 30, Six Months Ended June 30, ($ 000’s) 2007 2006 2007 2006 $ Revenues 167,306 71,955 313,664 116,436 Mining costs 113,451 29,100 211,797 49,722 Depreciation and depletion 28,734 12,377 52,172 19,380 Earnings from mining interests 25,121 30,478 49,695 47,334 Tarkwa 6,174 5,963 11,553 13,148 Damang 139 2,049 1,044 3,665 Earnings from working interests 6,313 8,012 12,597 16,813 Total earnings from mining and working interests(1) 31,434 38,490 62,292 64,147 Net earnings (loss) as per financial statements (81,370 ) 29,838 (70,085 ) 49,689 (1) Non-GAAP measure: The Company reports total earnings from mining and working interests. This is an additional information and it should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. 4 Mining interests include the Company’s proportionate share of assets, liabilities and results of operations from its joint venture interests in the Sadiola and Yatela mines and the financial position, results of operations from the 100% owned Mupane, Doyon, Sleeping Giant and Niobec mines, and the 95% owned Rosebel mine. The working interests owned by the Company are an 18.9% interest in each of two Ghanaian registered companies, Gold Fields Ghana Limited (owns the Tarkwa mine) and Abosso Goldfields Limited (owns the Damang mine). During the second quarter of 2007, the Company’s consolidated mining revenues were 133% higher than the second quarter of 2006. The increase in 2007 was attributable to an increase in the average gold price and higher gold production with the inclusion of the Rosebel, Doyon and Sleeping Giant mines. Also contributing to the rise in revenues were higher sales of ferroniobium. The average gold revenue recorded for all gold mines was $660 per ounce in the second quarter of 2007 compared to $621 per ounce during the second quarter of 2006. The average gold revenue for all gold mines was $654 per ounce during the first half of 2007 compared to $591 per ounce during the first half of 2006. Revenues for the first half of the year were $313.7 million compared to $116.4 for the first half of 2006. The increase is due to acquisitions and the higher gold price. The Company’s mining costs of $113.5 million in the second quarter of 2007 and $211.8 million, in the first half of 2007 were higher than in 2006 as a result of the acquisition of mines in 2006 and general increases to the input costs of operations. The net loss for the six month period was $70.1 million compared to net earnings of $49.7 million for the first half of 2006. The loss is primarily attributable to the impairment of the Mupane asset. Sadiola Mine(IAMGOLD interest – 38%) Summarized Results 100% Basis 2007 2006 Q2 Q1 Q4 Q3 Q2 Q1 Total material mined (000t) 7,742 7,597 7,295 5,221 5,894 5,022 Ore milled (000t) 1,048 1,030 1,181 1,320 1,210 1,110 Head grade (g/t) 4.0 3.6 4.9 3.1 4.2 3.5 Recovery (%) 79 78 77 93 85 88 Gold production – 100% (000 oz) 89 83 131 121 136 111 Gold sales – 100% (000 oz) 92 89 127 127 131 111 Gold revenue ($/oz)* 666 652 614 626 628 553 Direct cash costs ($/oz)** 474 443 309 268 259 285 Production taxes ($/oz)** 42 42 36 39 36 33 Total cash cost ($/oz)** 516 485 345 307 295 318 Cash cost adjustments ($/oz)** (110 ) (76 ) (52 ) (38 ) (38 ) (45 ) GI cash costs ($/oz)** 406 409 293 269 257 273 *Gold revenue is calculated as gold sales divided by ounces of gold sold. ** Cash cost per ounce is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. Gold production at the Sadiola mine, located in Mali, on a 100% basis, was 89,000 ounces during the second quarter of 2007 compared to 136,000 ounces during the second quarter of 2006 due to less ore milled, lower grade and lower recovery. Tonnages mined in the second quarter of 2007 were 31% higher than the second quarter of 2006 due to better equipment availability and the addition of mining equipment. Ore milled decreased by 13% in the second quarter of 2007 compared to the second quarter of 2006 due to the processing of more complex soft sulphide ore during the quarter. The soft sulphide material processed in the second quarter of 2007 came from the high grade stockpile and had different metallurgical characteristics than the soft sulphide material treated in 2006. In order to process this material, throughput was reduced to increase leach residence time and additional reagents were added, mainly peroxide and cyanide. The resulting recovery was lower in the second quarter 2007 and resulted in recovery of less than 70% in June. Some of the poor recovery was due to base metal contamination of the carbon in the CIP circuit which caused poor elution efficiency. For the remainder of the year, a mixture of oxide ore and lower grade soft sulphide ore will be fed to the plant in order to improve the recovery and gold production. 5 Direct cash costs, on a 100% basis, in the second quarter of 2007, at $42.1 million, were higher than the $35.1 million recorded during the second quarter of 2006. This is a result of the increase in mined tonnage in 2007 and due to processing the more metallurgical complex soft sulphide tonnes in the plant. The material treated in the second quarter was more expensive to treat due to the additional reagents required. In 2007, 47% of the mill feed was sulphide material versus 51% in 2006. The stripping ratio was 3.1 in the second quarter of 2007 versus 3.5 in the same quarter of 2006. The lower stripping ratio was due to an increase in ore mined during the quarter which came mainly from the satellite pits. The GI cash costs per ounce at $406 were higher than the $257 in the second quarter of 2006 due to the increase in mined tonnes, higher consumables costs and fewer ounces of gold produced. The GI cash costs per ounce were $407 during the first half of 2007 compared to $265 during the same period of 2006. Work continued on the deep sulphide project during the quarter with the completion of a phase 8 drilling program. This new information will be used for the feasibility study model. Metallurgical testwork also continued with the focus on bio-oxidation of a flotation concentrate. Dividend distributions of $11.2 million were made by Sadiola during the second quarter of 2007, with IAMGOLD’s share being $4.3 million ($22.5 million and $8.6 million respectively for the first half of 2007). Capital expenditures on a 100% basis during the second quarter of 2007 were $2.2 million and $4.5 million for the first half of 2007, and were spent on drilling of the deep sulphide zone and the costs associated with installing a gravity concentrator in the mill circuit. Yatela Mine(IAMGOLD interest – 40%) Summarized Results 100% Basis 2007 2006 Q2 Q1 Q4 Q3 Q2 Q1 Total operating material mined (000t) 780 877 1,151 1,126 2,291 3,035 Capitalized waste mined pit cutback (000t) 3,478 3,348 3,402 2,416 928 - Ore crushed (000t) 842 716 907 670 810 820 Head grade (g/t) 5.0 3.3 3.9 3.0 4.9 4.5 Gold stacked (000 oz) 136 75 101 64 128 119 Gold production – 100% (000 oz) 83 88 85 84 100 82 Gold sales – 100% (000 oz) 80 90 83 84 100 87 Gold revenue ($/oz)* 666 651 618 621 627 555 Direct cash costs ($/oz)** 117 204 262 228 200 200 Production taxes ($/oz)** 38 40 36 37 38 36 Total cash cost ($/oz)** 155 244 298 264 238 236 Cash cost adjustments ($/oz)** 72 (64 ) (64 ) (25 ) (21 ) (29 ) GI cash costs ($/oz)** 227 180 234 239 217 207 *Gold revenue is calculated as gold sales divided by ounces of gold sold. ** Cash cost per ounce is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. Gold production of the Yatela mine, located in Mali, on a 100% basis, was 83,000 ounces for the second quarter of 2007 and was 17% lower than the second quarter of 2006. The decrease in gold production was the result of less gold being stacked during the first quarter 2007 than the first quarter 2006. Stacked tonnage was 6% higher in the second quarter of 2007 as a result of increased availability of the crushing and stacking equipment. Mining tonnage increased to 4.3 million tonnes for the second quarter of 2007 as a result of increased waste mining from deepening the pit. Direct cash costs, on a 100% basis, for the second quarter of 2007 were $9.7 million, which is lower than the $19.9 million recorded in the second quarter of 2006. The decrease is a result of a required change in accounting policy for stripping at the Yatela operations. (See “Changes in Canadian Accounting Policies”). As a result of the recent guidance under Canadian GAAP, stripping costs associated with the deepening of the Yatela pit are now being capitalized and prior accumulated deferred stripping balances are being amortized over the units of production to be exposed by that stripping. 6 Gold Institute cash costs of $227 per ounce were 5% higher in the second quarter of 2007 compared to the second quarter of 2006 as a result of lower gold production and and the change in accounting policy for stripping. Capital expenditures on a 100% basis, at Yatela totaled $10.8 million for the second quarter of 2007 and $21.1 million for the first half of 2007 and were mainly spent on capitalized waste stripping and the construction of leach pads. Dividend distributions of $40.0 million were made by Yatela to its shareholders during the second quarter of 2007 with IAMGOLD’s share being $16.0 million. Mupane Mine (IAMGOLD interest—100%) Summarized Results 100% Basis 2007 2006 Q2 Q1 Q4 Q3 Q2 Total material mined (000t) 2,423 2,075 2,036 1,928 2,167 Ore milled (000t) 233 183 228 220 240 Head grade (g/t) 3.7 3.3 3.6 3.0 3.3 Recovery (%) 87 86 90 89 87 Gold production - 100% (000 oz) 24 17 24 19 22 Gold sales - 100% (000 oz) 23 19 19 21 24 Gold revenue ($/oz)* 617 606 618 589 591 Direct cash costs ($/oz)** 482 635 503 497 401 Production taxes ($/oz)** 30 29 26 34 30 Total cash cost ($/oz)** 512 664 529 531 431 Cash cost adjustments ($/oz)** (67 ) (14 ) 9 (12 ) (36 ) GI cash cost ($/oz)** 445 650 538 519 395 * Gold revenue is calculated as gold sales divided by ounces of gold sold. ** Cash cost per ounce is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. As at June 30, 2007, the outstanding Mupane forward sales contracts were as follows: Year Forward Sales oz Average Forward Price ($/oz) Liability ($000) 2007 38,888 403 8,409 2008 77,776 402 17,874 2009 43,888 407 10,472 Total 160,552 404 36,755 The Mupane forward sales contracts are accounted for as normal purchase and sales contracts whereby deliveries are recorded at their respective forward prices. On delivery of gold into the Mupane forward contracts, the related acquired liability is amortized and recorded into gold revenue. In the second quarter of 2007, 19,663 (38,888 during the first half of 2007) ounces of gold were delivered under forward sales contracts. Revenues were $14.3 million in the second quarter of 2007 and are comprised of the following: (in $000) Three Months Ended June 30, 2007 Six Months Ended June 30, 2007 $ $ Spot sales 2,215 2,215 Forward sales contracts 7,912 15,647 Silver sales 53 172 Forward sales liability amortization 4,108 8,031 14,288 26,065 7 Gold production for the second quarter of 2007 totaled 24,000 ounces, which was a 9% increase from the second quarter of 2006 mainly due to higher mill head grades despite lower tonnage milled. In the second quarter of 2007, 2.4 million tonnes were mined which was 12% higher than the second quarter of 2006. The increase in mined tonnage was due to increased mining equipment availability and utilization. A new PSA oxygen plant was installed at the end of the first quarter of 2007 and was commissioned during the second quarter of 2007. A reorganization of the mining department occurred in April, resulting in the day to day operations of the mining contractor coming under the direction and supervision of Mupane staff. Mine production and efficiency has improved as a result of this change. Direct cash costs of $11.7 million in the second quarter of 2007 were higher than the $10.8 million spent in the first quarter of 2007 and the $8.9 million spent during the second quarter of 2006 due to higher tonnes mined and increased mining and milling costs. Gold Institute cash costs for the second quarter of 2007 were 13% higher than the second quarter of 2006 at $445 per ounce, and was a result of the unfavourable conditions mentioned above. The GI cost per ounce was $530 during the first half of 2007. Capital expenditures for the first half of 2007 were $0.6 million and were mainly spent on the purchase of the new oxygen plant and raising the tailings dam. Due to the under performance of the Mupane mine over the last year, a review of all aspects of the operation was completed during the second quarter of 2007. In addition, the exploration programs carried out in the area around the Mupane mine over the last year have been rigourously reviewed. The exploration results have been disappointing and the decision has been taken to restrict the future exploration program and to lay-off the majority of the exploration personnel. The long-term mine plan has been updated, takes into account only known mineralization and incorporates current unit operating costs. The result is an impairment charge to the Mupane operations of $93.7 million in total. The $93.7 million consists of a reduction of goodwill of $32.8 million, a reduction of $8.0 million to long term assets (stockpiles) and a reduction of $52.9 million in the carrying value of the Mupane mine. Net estimated future cash flows from the Mupane mine were calculated, on an undiscounted basis, based on best estimates of future gold production, which were established using long-term gold prices.Future expected operating costs, capital expenditures and asset retirement obligations were based on the life of mine plan.The fair value was calculated by discounting the estimated future net cash flows using a single interest rate, commensurate with the risk. Management’s estimate of future cash flows is subject to risks and uncertainties, therefore changes could occur. The Mupane mine is expected to continue operations to mid 2010 including the processing of stockpiled ore. The decrease in estimated production did not have any impact on the accounting treatment for the Mupane forward sales contracts which are accounted for as normal purchase and sales contracts, whereby deliveries are recorded at their respective forward prices. 8 Rosebel Mine (IAMGOLD interest—95%) Summarized Results 100% Basis 2007 2006 Q2 Q1 Q4(1) Total material mined (000t) 8,168 7,205 5,382 Ore milled (000t) 1,949 1,522 1,173 Head grade (g/t) 1.2 1.0 1.1 Recovery (%) 93 89 92 Gold production - 100% (000 oz) 71 48 40 Gold sales - 100% (000 oz) 71 48 43 Gold revenue ($/oz)* 660 653 625 Direct cash costs ($/oz)** 401 440 358 Royalties ($/oz)** 66 63 58 Total cash cost ($/oz)** 466 505 416 GI cash cost ($/oz)** 466 505 416 (1) For the period November 8 to December 31, 2006. * Gold revenue is calculated as gold sales divided by ounces of gold sold. ** Cash cost per ounce is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. During the second quarter of 2007, the Rosebel mine produced, on a 100% basis, 71,000 ounces of gold at a Gold Institute cash cost of $466 per ounce and 119,000 ounces at a GI cash cost of $482 per ounce during the first half of 2007. Production and costs of the first quarter of 2007 were adversely affected by a three week strike at site. The strike was settled and the mine workers accepted a three year labour agreement. Mining during the second quarter took place in higher grade areas of the pits and activities were impacted, as anticipated, by the rainy season. Production results were positively impacted by the higher recovery due to higher grade of the material mined. Unit costs were positively impacted by the higher grade but remained higher than normal due to the rainy season. The unit cost was also negatively impacted by a higher fuel price, higher cost for tires and higher maintenance costs. Unit costs will decrease in comparison with the first and second quarter due to the dry season starting in the third quarter. In July, the Company initiated a $26 million investment at Rosebel which consists of the installation of an additional ball mill, leaching tanks and equipment. The ball mill is currently owned by the Company and will be relocated from Guyana. This project will allow Rosebel to maintain current milling rates even with the higher hard rock ratios that will be experienced in the future as mining progresses deeper into the pits. The investment will also optimize various areas of the mill that were originally designed to 12,000 tpd and will result in better recovery. The project is expected to be completed in 2008 and generate a significant internal rate of return in excess of 20%. Capital expenditures amounted to $5.7 million during the second quarter of 2007 and $10.2 million for the first half of 2007 and were mainly related to purchases of equipment and capitalized exploration expenditures. 9 Doyon Division (IAMGOLD interest—100%) Summarized Results 100% Basis 2007 2006 Q2 Q1 Q4(1) Ore milled (000t) 173 147 114 Head grade (g/t) 6.5 6.8 6.7 Recovery (%) 96 96 96 Gold production - 100% (000 oz) 34 31 23 Gold sales - 100% (000 oz) 28 33 23 Gold revenue ($/oz)* 664 655 629 Direct cash costs ($/oz)** 460 508 403 Royalties ($/oz)** 50 56 48 Total cash cost ($/oz)** 510 564 451 Stockpile adjustment ** 23 (55 ) - GI cash cost ($/oz)** 533 509 451 (1) For the period November 8 to December 31, 2006. * Gold revenue is calculated as gold sales divided by ounces of gold sold. ** Cash cost per ounce is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. During the second quarter of 2007, gold production of the Doyon division was 34,000 ounces compared to 31,000 ounces during the first quarter of 2007. During the first quarter of 2007, the new copper flotation circuit was commissioned at the Doyon mill, one month ahead of schedule and was fully operational during the second quarter and resulted in an increase in ore milled and gold production. Additionally, metallurgical results have exceeded expectations. Stockpiles of gold-copper ores that were generated at the end of the first quarter during the commissioning period for the new circuit were partially processed and should be entirely processed by the end of the third quarter. Total cash costs per ounce were 10% lower than the first quarter of 2007 due to the increase in ore milled and despite a 6% strengthening in the Canadian dollar. Gold Institute cash costs were $533 per ounce compared to $509 incurred in the first quarter of 2007. The increase is mainly due to the treatment of ore stockpiles and the strengthening of the Canadian dollar. Operational activities were executed as planned despite the continuing challenging ground conditions at the Doyon mine and the shortage of qualified labour in the North Western Quebec region. Capital expenditures amounted to $4.1 million during the second quarter of 2007 and $10.0 million during the first half of 2007, and were mainly related to underground infrastructure and development, purchases of equipment and the Westwood-Mooshla exploration project which continue to generate encouraging results as disclosed in recent press releases. Sleeping Giant Mine (IAMGOLD interest—100%) Summarized Results 100% Basis 2007 2006 Q2 Q1 Q4(1) Ore milled (000t) 43 45 22 Head grade (g/t) 13.1 12.0 11.1 Recovery (%) 98 97 97 Gold production - 100% (000 oz) 18 17 8 Gold sales - 100% (000 oz) 17 17 8 Gold revenue ($/oz)* 666 655 629 Direct cash costs ($/oz)** 318 371 429 Total cash costs ($/oz)** 318 371 429 Stockpile adjustments ($/oz)** (20 ) (41 ) 17 GI cash cost ($/oz)** 298 330 446 (1) For the period November 8 to December 31, 2006. * Gold revenue is calculated as gold sales divided by ounces of gold sold. ** Cash cost per ounce is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. 10 During the second quarter of 2007, gold production totaled 18,000 ounces at a Gold Institute cash cost of $298 per ounce and 17,000 ounces at a GI cost of $330 per ounce during the first quarter of 2007. These improved results are related to higher headgrade and recovery during the second quarter of 2007. Production and unit cost exceeded expectations in the first half of the year. Operational results continue to be positively impacted by improved productivity due to the training program for young miners, by lower dilution in certain areas of the mine, and better grade and improved sequencing of mining activities. Unit cost was negatively impacted by the strengthening of the Canadian dollar. Gold Institute costs are expected to increase in the third quarter as draw downs of broken ore inventory start in some of the shrinkage stopes and due to the mining of lower grade areas. Capital expenditures at Sleeping Giant totaled $0.1 million during the first half of 2007 related to underground exploration. There should be no capital expenditures in the second half of the year. Unionized employees of the Sleeping Giant mine voted during the second quarter of 2007 for the renewal of their collective agreement for a period of three years. Niobec Mine Sales and production at the Niobec mine in the second quarter of 2007 were higher than the first quarter of 2007. Higher production was the result of the optimization program initiated in 2005 and improved productivity. Operating cash flow during the second quarter of 2007 before changes in non-cash working capital totaled $11.2 million as a result of higher prices and sales compared to $8.8 million during the first quarter of 2007. Favorable market conditions will support current prices for the foreseeable future. Demand and prices continue to exceed expectations. In preparation for a shaft deepening program planned in 2008, investments in a new hoist and headframe extension were initiated in the first quarter of 2007 and should be completed during the fourth quarter of 2007. All activities to the new hoist installation continue to progress as planned. Capital expenditures at the Niobec mine totaled $5.7 million during the second quarter of 2007 and $8.2 million during the first half of 2007, and were mainly due to the shaft deepening program and continued productivity optimization initiatives. 11 Tarkwa Mine(IAMGOLD interest – 18.9%) Summarized Results 100% Basis 2007 2006 Q2 Q1 Q4 Q3 Q2 Q1 Total operating material mined (000t) 21,841 24,165 21,639 21,653 22,089 23,848 Capitalized waste mined - Teberebie pit cutback (000t) 6,679 4,569 4,596 2,712 1,327 3,192 Heap Leach: Ore crushed (000t) 4,212 4,375 4,230 4,200 4,260 4,370 Head grade (g/t) 1.0 1.0 1.1 1.1 1.2 1.2 Gold stacked (000 oz) 141 141 154 152 166 161 Gold production (000 oz) 101 104 110 110 120 120 Mill: Ore milled (000t) 1,431 1,519 1,350 1,330 1,110 1,300 Head grade (g/t) 1.5 1.6 1.7 1.5 1.7 1.7 Recovery (%) 97 97 97 97 97 97 Gold production (000 oz) 69 71 68 64 56 72 Total gold production & sales – 100% (000 oz) 170 174 179 174 176 192 Gold revenue ($/oz)* 669 650 611 623 626 552 Direct cash costs ($/oz)** 366 371 344 347 328 289 Production taxes ($/oz)** 20 19 18 19 19 17 Total cash cost ($/oz)** 386 390 363 366 347 306 Gold-in-process adjustments ($/oz)** (57 ) (15 ) (23 ) (3 ) (8 ) (2 ) GI cash cost ($/oz)** 329 375 340 363 339 304 * Gold revenue is calculated as gold sales divided by ounces of gold sold. ** Cash cost per ounce is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. Gold production at the Tarkwa mine, located in Ghana, on a 100% basis, was 170,000 ounces in the second quarter of 2007, 3% lower than production in the second quarter of 2006 mainly due to lower head grade. In addition, 6.7 million tonnes of capitalized waste, associated with waste stripping at the Teberebie pit, were mined in the second quarter of 2007 versus 1.3 million tonnes in the same quarter of 2006. Capitalized waste stripping is being carried out at Teberebie in order to provide sufficient feed of hard ores for the mill grinding circuit. Total cash costs, on a 100% basis, for the second quarter of 2007 were $65.8 million, which were higher than the $61.1 million recorded in the second quarter of 2006. The increase in direct cash costs was the result of higher fuel maintenance, cyanide and cement costs and, additional costs of power generation. Gold Institute cash costs of $329 per ounce in the second quarter of 2007 were 3% lower than the second quarter of 2006 due to gold-in-process adjustments. Capital expenditures, on a 100% basis, totaled $58.8 million during the second quarter of 2007 and $79.8 million during the first half of 2007, and were mainly spent on waste stripping at the Teberebie pit, expansion of the CIL plant, the north heap leach expansion, the expansion of the secondary mining fleet and costs associated with the joint venture power generation project. During the first half of 2007, Tarkwa did not make any cash distributions compared to $35.0 million during the second quarter of 2006 ($85.0 million during the first half of 2006), as all internal cash flows were retained to fund the mill expansion. Cash balances at Tarkwa as at June 30, 2007 were $29.1 million (March 31, 2007 - $32.4 million and December 31, 2006 - $20.8 million). Future cash distributions will be dependant on timing of expenditures for the mill expansion and the north heap leach facility. 12 Damang Mine (IAMGOLD interest – 18.9%) Summarized Results 100% Basis 2007 2006 Q2 Q1 Q4 Q3 Q2 Q1 Total operating material mined (000t) 4,636 4,371 5,411 5,087 4,262 4,176 Capitalized waste mined - Pit cut back (000t) 2,745 3,767 2,859 2,370 2,430 2,570 Ore milled (000t) 1,242 1,384 1,326 1,320 1,300 1,380 Head grade (g/t) 1.1 1.2 1.3 1.2 1.4 1.5 Recovery (%) 91 92 93 93 93 93 Gold production & sales – 100% (000 oz) 39 48 52 48 56 62 Gold revenue ($/oz)* 669 649 612 622 628 550 Direct cash costs ($/oz)** 572 443 434 406 342 317 Production taxes ($/oz)** 20 19 18 19 19 17 Total cash costs ($/oz)** 592 462 452 425 361 334 Gold-in-process adjustments ($/oz)** (8 ) 4 7 23 (11 ) 11 GI cash cost ($/oz)** 584 466 459 448 350 345 * Gold revenue is calculated as gold sales divided by ounces of gold sold. ** Cash cost per ounce is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. Gold production of the Damang mine located in Ghana, on a 100% basis, in the second quarter of 2007, was 30% lower than production in the second quarter of 2006. The decrease in production is a direct result of lower milled tonnage, grade and recovery. Gold head grade to the plant was 21% lower during the second quarter of 2007 than the second quarter of 2006 resulting from the depletion of the Amoanda pit which provided higher grade material to the mill in the second quarter 2006. The Damang main pit cutback has accessed higher grade ore, but at lower volumes than were supplied by the Amoanda pit in 2006. To make up the difference in ore volume, lower grade stockpile material was added to the mill feed. Milling throughput and grade was also affected by a mechanical failure of the primary crusher. During the period of crusher repairs, lower grade and softer stockpile material was fed to the plant. Recovery was lower during the second quarter of 2007 due to availability problems in the CIL circuit. Operational tonnes mined increased by 9% in the second quarter of 2007 compared to the second quarter of 2006, due to more waste mining, mainly in the high strip ratio Tomento pits. The operating strip ratio increased in the second quarter of 2007 to 6.1 from 3.8 in the second quarter of 2006. Total cash costs, on a 100% basis for the second quarter of 2007 were $23.2 million, which is higher than the $20.1 million recorded in the second quarter of 2006. Gold Institute cash costs increased to $584 per ounce in the second quarter of 2007 compared to $350 per ounce during the second quarter of 2006 due to increased operating tonnage mined, additional on-site power generation costs, higher consumable costs and the decrease in gold production. Capital expenditures, on a 100% basis, were $8.8 million for the second quarter of 2007 and $17.8 million in the first half of 2007 mainly spent on the Damang Pit Cutback, raising the East tailings storage facility and on the construction of a 7th CIL tank. Damang did not make any cash distributions in the first half of 2007 compared to $10.0 million during the second quarter of 2006 ($25.0 million during the first half of 2006) as all funds were retained to finance the pit deepening. Cash balances at Damang as of June 30, 2007 were $12.5 million (March 31, 2007 - $17.1 million and December 31, 2006 - $17.3 million). 13 Royalty Interests Revenues from royalty interests were $2.0 million in the second quarter of 2007 compared to $1.4 million in the second quarter of 2006 ($4.1 million and $3.2 million during the first half of 2007 and 2006 respectively). Royalty revenues are primarily derived from the Diavik royalty interest. Minor amounts were received in 2006 from the Magistral mine in Mexico from production resulting from the rinsing of the leach pads. Exploration and Development 2007 2006 ($000’s) Q2 Q1 Q4 Q3 Q2 Q1 $ Mine exploration Capital 5,369 5,346 1,690 262 162 71 Expense (included in mining costs) 2,523 2,751 3,020 100 115 154 7,892 8,097 4,710 362 277 225 Corporate Exploration Capital—development 8,796 6,113 4,366 2,332 3,183 923 Exploration expense 5,465 3,253 5,016 3,094 2,425 1,289 14,261 9,366 9,382 5,426 5,608 2,212 Total exploration and development Capital 14,165 11,459 6,056 2,594 3,345 994 Expense 7,988 6,004 8,036 3,194 2,540 1,443 22,153 17,463 14,092 5,788 5,885 2,437 During the first half of 2007, significant changes were made to the structure of the exploration group in order to rationalize the Company’s exploration effort. The regional exploration office in Val-d’Or, Canada was closed along with the Perth, Australia office which previously hosted the exploration and project development groups. Exploration activities in Argentina were also suspended, and the Mendoza office is scheduled for closure in the fourth quarter. Mine Exploration In the second quarter of 2007, the Company spent $7.9 million in exploration activities at the mines compared to $0.3 million during the second quarter of 2006 ($16.0 million during the first half of 2007 compared to $0.5 million in the first half of 2006). Capitalized exploration expenditures mainly included work at Westwood (Doyon), Rosebel and Sadiola. Westwood In June 2007, IAMGOLD announced results of additional holes from its Westwood underground exploration program which confirmed the existence of three mineralized zones. Westwood is located near the Company’s Doyon infrastructure within the Cadillac belt in the Abitibi region of northwest Quebec. In 2007, over $5.0 million will be spent on this program to develop the resource and advance the exploration drift. The Company’s Project Development group has undertaken a scoping study to evaluate options on further development of this project and results from this study are expected in August 2007. The resource estimate for Westwood identified an inferred resource of 14.1 million tonnes at an average grade of 7.3 g/t Au, indicating 3.3 million ounces of gold. Omai Mine The Omai open pit gold mine in Guyana was closed in September, 2005 following depletion of the reserves. The Company investigated the potential for an underground operation at the site and the results of this assessment were negative. Closure activities associated with the depleted open pit mine continue. The Company is continuing to pursue other opportunities in the region. 14 Development Projects Capitalized expenditures under development projects in the above table totaled $14.3 million during the second quarter of 2007 compared to $5.6 million during the second quarter of 2006 ($23.6 million during the first half of 2007 compared to $7.8 million during the first half of 2006). They mainly included expenditures on the Camp Caiman, Quimsacocha, La Arena and Buckreef projects. Corporate exploration expenses are related to the generation of new prospects and evaluation of early stage exploration properties. Camp Caiman Project The Camp Caiman gold project is located in French Guiana, an overseas territory of France that is situated on the northeastern coast of South America between Brazil and Suriname. The project lies about 45 kilometres southeast of the capital city of Cayenne. IAMGOLD holds a 30 square kilometre mining concession for the project that is valid for a period of 25 years. The Camp Caiman deposit contains probable mineral reserves of 12.3 million tonnes at a grade of 2.8 g/t Au, representing 1.1 million ounces of gold.This reserve base has the potential of being further enhanced by regional exploration on concessions held by the Company. On May 18, 2007, the Company received a positive recommendation from the commission heading the public hearing process for the approval of construction and operating permit applications.In mid-June 2007, the Company received a further positive review from the government agency (“Comité Départemental de l’Environnement et des Risques Sanitaires et Technologiques”) responsible for environmental health matters.On August 9, 2007, the Company received notification from the Prefecture that given the importance of the project, a formal response to the operating permit application could be delayed until November 18, 2007. Quimsacocha The Quimsacocha project is located 30 kilometres southwest of Cuenca in southern Ecuador.IAMGOLD holds a 12,500 hectare block of mining concessions for the project.The deposit contains an indicated resource of 33 million tonnes at a grade of 3.2 g/t Au, representing 3.35 million ounces of gold.The prefeasibility study for this project has been initiated in conjunction with various other required studies and is expected in 2008.Exploration of targets outside the known resource continued in the second quarter and will be ongoing throughout 2007. La Arena The La Arena gold project is located near Huamachuco, Peru, 480 kilometres northwest of Lima.IAMGOLD holds a 21,971 hectare mining concession pertaining to the project.The project consists of two adjacent deposits, an epithermal gold deposit and a copper gold porphyry deposit. The combined deposits contain total measured and indicated resources of 139.7 million tonnes at a grade of 0.4 g/t Au, representing 1.997 million ounces of gold, and a copper grade of 0.35% representing 5.4 million tonnes of copper. A prefeasibility study was completed in November 2006.This study is being reviewed internally, and a determination on how the Company will proceed is expected during the third quarter. Buckreef The Buckreef gold project is located south of Geita, Tanzania within the Sarama Greenstone Belt.The project covers approximately 45 kilometres of strike length of the Rwamagaza Shear Zone. Five separate deposits have been identified, and the aggregate measured and indicated resource base contains 1.0 million ounces of gold within 16.7 million tonnes at a grade of 1.9 g/t Au. Assets Held for Sale An agreement was reached on February 13, 2007 with Bosai Minerals Group Co. Ltd. (“Bosai”) with an effective date of December 31, 2006 whereby Bosai purchased the bauxite assets in a transaction that included the assumption of $17.7 million of third party debt by Bosai. The net proceeds from the sale of $28.5 million were received on March 21, 2007. 15 Corporate Administration Corporate administration expenses in the second quarter of 2007 were $9.2 million compared to $3.7 million during the second quarter of 2006 ($16.4 million and $6.3 million during the first half of 2007 and 2006 respectively). The increase is primarily due to the acquisitions in 2006, of Gallery and Cambior which have resulted in a significant increase to corporate activities and staffing levels as the Company transitions into an operating company. Expenses in the second quarter of 2007 include $1.2 million and $0.8 million in the second quarter of 2006 ($1.8 million and $1.3 million during the first half of 2007 and 2006 respectively) of non-cash charges related to stock-based compensation granted to employees. Income and Mining Taxes The Company is subject to income and mining taxes in the jurisdictions where it operates. During the second quarter of 2007, income and mining taxes totaled $4.9 million which is similar to the expenses incurred during the second quarter of 2006. Income and mining taxes were $13.4 million and $6.7 million during the first half of 2007 and 2006 respectively. The increase is mainly due to the Yatela mine which became taxable on July 1, 2006 upon expiration of a tax holiday, to the acquisition of Cambior in November 2006 and GGL in March 2006 and partially offset by lower income tax at Sadiola mine primarily due to lower earnings. Cash Flow Operating cash flow was $14.1 million for the second quarter of 2007 compared to $24.3 million for the second quarter of 2006. Cash flow from operating activities was $30.7 million during the first half of 2007 compared to $46.1 million during the first half of 2006. Lower operating cash flow is a result of lower earnings and no dividends being received for Tarkwa and Damang in 2007. During the second quarter of 2007, cash flow used in investing activities was $28.7 million compared to $0.4 million for the second quarter of 2006. Cash flow used in investing activities was $2.2 million during the first half of 2007 compared to cash flow from investing activities of $4.7 million during the first half of 2006. The higher cash flow used in 2007 is mainly due to increases in investments in mining and exploration activities. These investments are reduced, on a year-to-date basis, by the sale of Bauxite operations and redemption of short-term deposits. Investments in mining assets are mainly related to purchases of equipment at Rosebel mine, underground infrastructure and development at the Doyon and Niobec divisions, and capitalized deferred stripping at Yatela. Investments in exploration and development are mainly related to the development of Camp Caiman, Quimsacocha, La Arena and Buckreef. Cash flow used in financing activities was $2.8 million in the second quarter of 2007 compared to $22.3 million in the second quarter of 2006. Cash flow used in financing activities was $37.3 million during the first half of 2007 compared to $25.6 million during the first half of 2006. The decrease in cash flow used in financing activities during the second quarter of 2007 is attributable to lower debt repayments and no repurchase of call options in 2007. Discretionary cash and short-term deposits increased by $3.5 million during the second quarter of 2007 and decreased by $17.6 million during the first half of 2007 (Q2 2006
